                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                               8:17CR221 AND 8:17CR222

         vs.
                                                                             ORDER
KORDAYE CARTER,
CARDELL BONNER,

                         Defendants.


        These matters came before the court on October 5, 2018, for a Joint Rule 17.1 Conference.
Assistant United States Attorney Martin J. Conboy, IV was present for the government. Attorney
Timothy D. Ashford was present for the individual Defendants, each of whom were present for the
hearing. Continuances of the trials in these matters were discussed, as well the Objections filed by
Defendants (Filing No. 125 in 8:17CR221 and Filing No. 95 in 8:17CR222).
        The court will grant Defendants’ oral motions to continue the trial dates. The government does
not oppose the request for a continuance of the trial dates. In accordance with 18 U.S.C. §
3161(h)(7)(A) and (B)(iv), the Court finds that the ends of justice will be served by granting the
continuance and outweigh the interests of the public and Defendants in a speedy trial. In the interest of
justice, the time between today’s date, and the trial in this matter, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act.
        Accordingly,
        IT IS ORDERED:
        1.      The trials of Defendants will be continued by separate orders;
        2.      The time between today’s date, and the trials in these matters, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act; and
        3.      The Objections filed by Defendants (Filing No. 125 in 8:17CR221 and Filing No. 95
in 8:17CR222) are overruled for the reasons stated on the record.
        Dated this 9th day of October, 2018.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
